Effective October 31, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Richard O. Hawkins December2014 Investment Officer of MFS Robert Spector October 2015 Investment Officer of MFS Pilar Gomez-Bravo December2014 Investment Officer of MFS Robert D. Persons December2014 Investment Officer of MFS Erik S. Weisman Investment Officer of MFS Effective October 31, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Richard O. Hawkins Co-Lead Portfolio Manager Employed in the investment area of MFS since 1988 Robert Spector Co-Lead Portfolio Manager Employed in the investment area of MFS since 2011; Portfolio Manager and Chief Economist of McLean Budden from March 2005 to September 2011 Pilar Gomez-Bravo Investment Grade Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2013; Managing Director of Imperial Capital from May 2012 to March 2013; Portfolio Manager and Head of Research of Negentropy Capital from June 2011 to April 2012; Co-founder of Marengo Asset Management from June 2010 to April 2011; Head of Credit Europe of Neuberger Berman from June 2006 to May 2010 Robert D. Persons Investment Grade Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2000 Erik S. Weisman Sovereign Debt Instruments Portfolio Manager Employed in the investment area of MFS since 2002 1017795 1 GLB-SUP-I-093015
